IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39894

STATE OF IDAHO,                                 )     2013 Unpublished Opinion No. 386
                                                )
       Plaintiff-Respondent,                    )     Filed: March 4, 2013
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
CHRISTINA MARIE MOCK,                           )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bonneville County. Hon. Jon J. Shindurling, District Judge.

       Order denying Idaho         Criminal   Rule    35   motion    for   reduction   of
       sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                and MELANSON, Judge

PER CURIAM
       Christina Marie Mock pled guilty to possession of a controlled substance. Idaho Code
§ 37-2732(c)(1). The district court sentenced Mock to a unified term of five years, with two
years determinate, but suspended the sentence and placed Mock on probation. Shortly thereafter,
the district court found Mock violated the terms of her probation. After requiring Mock to serve
jail time, the district court continued Mock’s probation with the additional requirement that she
undergo substance abuse treatment. Subsequently, Mock admitted to again violating the terms of
her probation. The district court revoked Mock’s probation, executed the underlying sentence,
and retained jurisdiction. At the conclusion of the period of retained jurisdiction, the district
court relinquished its jurisdiction. Mock filed an Idaho Criminal Rule 35 motion for a reduction


                                               1
of sentence, but did not submit any new or additional information in support of the motion.
After a hearing, the district court denied the motion. Mock appeals, contending the district court
abused its discretion in denying her Rule 35 motion.
       A motion for reduction of sentence under Rule 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). An appeal from the
denial of a Rule 35 motion cannot be used as a vehicle to review the underlying sentence absent
the presentation of new information. Id. Because no new or additional information in support of
Mock’s Rule 35 motion was presented, the district court did not abuse its discretion. For the
foregoing reasons, the district court’s order denying Mock’s Rule 35 motion is affirmed.




                                                2